DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment After Final Rejection filed with the Office on 25 February 2021, regarding the Liu, et al. application.

Claims 6-19 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 6-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest reference to the instant claims was found to be a published paper by L. T. Viyannalage, et al. (" Electrochemical Method for Quantitative Determination of Trace Amounts of Lead', Analytical Chemistry, 80(6): p. 2042-2049, March 15, 2008; hereinafter, "Viyannalage").
Viyannalage discloses an electrochemical measurement of trace lead amounts by underpotentially depositing a lead layer on to a copper electrode, and determining the lead concentration due to lead layer's inhibition to the electroreduction of nitrate at said copper electrode (Abstract; bridging columns on page 2043: "The proposed method in this paper is based on observations in that same work suggesting complete inhibition of the nitrate electroreduction process when a Pb UPD layer is formed on the Cu(111) substrate.20 The method is schematically outlined in Figure 1. Three distinct ranges are shown by a model 
However, Viyannalage does not teach or suggest determination of lead by measuring a hydrogen evolution reaction, as required by each of independent claims 6 and 14. Therefore, each of claims 6 and 14 is allowable over the prior art. Additionally, claims 7-13 and 15-19 ultimately depend from claims 6 and 14, respectively, and are thus also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	3 March 2021